        Case
         Case1:20-cr-00353-CCB
              1:20-cr-00353-CCB Document
                                 Document36-1
                                          37 Filed
                                              Filed03/25/21
                                                    03/25/21 Page
                                                              Page11ofof11



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                    *

              v.                            *              Criminal No.: 20-cr-353-CCB

FRANK PERRY                                 *

                        * * * * *
     ORDER ON CONSENT MOTION TO MODIFY CONDITIONS OF RELEASE

       Having considered Defendant Frank Perry’s consent motion to modify conditions of

                    25thday of March, 2021, hereby ORDERED:
release, it is this ___

       1)     Defendant Frank Perry’s conditions of release are modified to permit him to remain
              permanently at his current address, which is known to and approved by Pre-Trial
              Services.

       2)     To the extent that they do not conflict with the provisions of this Order, all other
              conditions of release previously imposed and/or amended in this case remain in
              effect.


                                            ___________________________________
                                            United States Magistrate Judge
